UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 3.27% (Cost $19,748,436) Electric Utilities 1.93% Black Hills Corp., Note 6.500% 05-15-13 BBB- $5,950 5,940,664 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,444,210 Gas Utilities 1.34% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 8,800 7,182,965 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 6.47% (Cost $28,949,179) Diversified Banks 1.36% Lloyds TSB Bank Plc 6.90% 11-29-49 A+ $7,500 7,275,000 Electric Utilities 5.11% DPL Capital Trust II 8.125 09-01-31 BB+ 24,000 27,439,464 Issuer Shares Value Common stocks 1.01% (Cost $7,134,344) Electric Utilities 0.26% Great Plains Energy, Inc. 55,000 1,410,200 Gas Utilities 0.09% Southern Union Co. 18,466 473,099 Multi-Utilities 0.66% TECO Energy, Inc. 220,000 3,522,200 Page 1 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 136.60% (Cost $802,956,916) Agricultural Products 2.44% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BBB- 143,000 13,093,437 Automobile Manufacturers 2.80% Ford Motor Co., 7.50% CCC+ 37,900 659,460 General Motors Corp., 7.25%, Ser 04-15-41 B- 378,700 6,059,200 General Motors Corp., 7.25%, Ser 07-15-41 B- 82,000 1,334,140 General Motors Corp., 7.25%, Ser 02-15-52 B- 254,300 4,005,225 General Motors Corp., 7.375%, Ser 05-15-48 B- 50,000 827,500 General Motors Corp., 7.375%, Ser 10-01-51 B- 129,000 2,132,370 Broadcasting & Cable TV 4.67% CBS Corp., 6.75% BBB 193,600 4,203,056 Comcast Corp., 7.00% BBB+ 232,000 5,630,640 Comcast Corp., 7.00%, Ser B BBB+ 634,000 15,247,700 Consumer Finance 6.51% Ford Motor Credit Co., 7.60% B1 308,500 5,704,165 HSBC Finance Corp., 6.00% AA- 134,200 3,155,042 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 297,000 6,581,520 HSBC Finance Corp., 6.875% AA- 400,000 9,924,000 SLM Corp., 6.00% BBB- 194,100 3,590,850 SLM Corp., 6.97%, Ser A BB 147,391 6,006,183 Page 2 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Diversified Banks 8.82% BAC Capital Trust IV, 5.875% A+ 30,000 656,100 Bank One Capital Trust VI, 7.20% Aa3 81,100 2,003,981 Barclays Bank Plc, 7.10%, Ser 3 A+ 55,000 1,366,200 Fleet Capital Trust VIII, 7.20% A+ 489,250 12,060,012 HSBC Holdings Plc, 6.20%, Ser A A 161,000 3,622,500 Royal Bank of Scotland Group Plc, 5.75%, Ser L A 550,900 10,924,347 Royal Bank of Scotland Group Plc, 6.35%, Ser N ADR A 25,000 556,500 Royal Bank of Scotland Group Plc, 7.25%, Ser T A 59,000 1,431,930 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 A+ 225,000 5,253,750 USB Capital VIII, 6.35%, Ser 1 A+ 179,800 4,079,662 USB Capital X, 6.50% A+ 45,000 1,050,300 Wachovia Preferred Funding Corp., 7.25%, Ser A A 69,000 1,617,360 Wells Fargo Capital Trust IV, 7.00% AA- 108,100 2,705,743 Electric Utilities 28.84% Duquesne Light Co., 6.50% BB 73,650 3,259,013 Entergy Arkansas, Inc., 6.70% AAA 25,300 660,330 Entergy Mississippi, Inc., 7.25% A- 363,900 9,272,172 FPC Capital I, 7.10%, Ser A BBB- 884,891 21,803,714 FPL Group Capital Trust I, 5.875% BBB+ 502,200 11,957,382 FPL Group Capital, Inc., 7.45%, Ser E BBB+ 110,000 2,872,100 Georgia Power Capital Trust VII, 5.875% BBB+ 250,600 6,082,062 Georgia Power Co., 6.00%, Ser R A 413,997 10,105,667 HECO Capital Trust III, 6.50% BB+ 375,400 8,776,852 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 20,510,000 NSTAR Electric Co., 4.78% A- 15,143 1,196,297 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,181,250 PPL Energy Supply, LLC, 7.00% BBB 563,160 14,118,421 Southern California Edison Co., 6.125% BBB- 119,000 11,635,975 Virginia Power Capital Trust, 7.375% BBB 596,250 14,930,100 Westar Energy, Inc., 6.10% BBB 97,300 2,426,662 Xcel Energy Inc., 7.60% BBB- 320,000 8,038,400 Gas Utilities 3.26% Southern Union Co., 7.55%, Ser A BB 296,600 7,222,210 Southwest Gas Capital II, 7.70% BB 412,400 10,285,256 Integrated Telecommunication Services 4.39% AT&T, Inc., 6.375% A 66,000 1,649,340 Telephone & Data Systems, Inc., 6.625% BBB- 233,000 4,613,400 Telephone & Data Systems, Inc., 7.60%, Ser A BBB- 816,553 17,310,924 Page 3 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Investment Banking & Brokerage 11.77% Bear Stearns Capital Trust III, 7.80% A 237,300 5,695,200 Goldman Sachs Group, Inc., 6.20%, Ser B A 445,000 10,453,050 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 150,000 3,166,500 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 175,600 6,681,580 Merrill Lynch Preferred Capital Trust III, 7.00% A- 366,400 8,200,032 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 278,752 6,277,495 Merrill Lynch Preferred Capital Trust V, 7.28% A- 367,000 8,279,520 Morgan Stanley Capital Trust III, 6.25% A 192,400 4,146,220 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,216,380 Morgan Stanley Capital Trust V, 5.75% A1 347,000 6,832,430 Morgan Stanley Capital Trust VI, 6.60% A 100,000 2,235,000 Life & Health Insurance 7.27% Lincoln National Capital VI, 6.75%, Ser F A- 175,800 4,271,940 MetLife, Inc., 6.50%, Ser B BBB 950,500 21,890,015 PLC Capital Trust IV, 7.25% BBB+ 224,600 5,109,650 PLC Capital Trust V, 6.125% BBB+ 256,000 5,068,800 Prudential Plc, 6.50% A- 122,000 2,696,200 Movies & Entertainment 4.22% Viacom, Inc., 6.85% BBB 985,065 22,646,644 Multi-Line Insurance 7.52% Aegon NV, 6.375% A- 444,900 9,431,880 Aegon NV, 6.50% A- 116,100 2,482,218 ING Groep NV 6.125% A 61,500 1,288,425 ING Groep NV, 6.20% A 156,993 3,485,245 ING Groep NV, 7.05% A 760,100 18,234,799 ING Groep NV, 7.20% A 100,000 2,460,000 ING Groep NV, 7.375% A 120,500 2,998,040 Multi-Utilities 6.66% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,131,252 BGE Capital Trust II, 6.20% BBB- 836,825 19,707,229 DTE Energy Trust I, 7.80% BB+ 140,400 3,543,696 PNM Resources, Inc., 6.75%, Conv BB- 284,500 7,800,990 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 586,575 Oil & Gas Exploration & Production 5.71% Nexen, Inc., 7.35% BB+ 1,261,000 30,642,300 Page 4 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Other Diversified Financial Services 17.59% ABN AMRO Capital Funding Trust V, 5.90% A 626,100 13,035,402 ABN AMRO Capital Funding Trust VII, 6.08% A 338,000 7,246,720 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 305,000 6,752,700 Citigroup Capital VII, 7.125% A 336,500 8,126,475 Citigroup Capital VIII, 6.95% A 658,600 15,430,998 Citigroup Capital X, 6.10% A 40,000 836,400 Citigroup Capital XI, 6.00% A 25,000 525,000 DB Capital Funding VIII, 6.375% A+ 426,250 9,718,500 DB Capital Trust II, 6.55% A+ 526,750 11,693,850 JPMorgan Chase Capital X, 7.00%, Ser J A 575,100 14,383,251 JPMorgan Chase Capital XI, 5.875%, Ser K A 289,700 6,642,821 Real Estate Management & Development 3.92% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,312,200 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,394,512 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 66,525 1,456,232 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 528,500 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,116,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,246,994 Regional Banks 5.50% KeyCorp Capital VI, 6.125% BBB 25,900 514,115 PFGI Capital Corp., 7.75% A 796,000 20,472,165 Wachovia Corp., 8.00% A 338,500 8,516,660 Reinsurance 0.55% RenaissanceRe Holdings Ltd., 6.08%, Ser C BBB+ 153,100 2,960,954 Specialized Finance 0.96% CIT Group, Inc., 6.35%, Ser A BBB 145,000 2,002,450 Repsol International Capital Ltd., 7.45%, Ser A BB+ 123,610 3,121,152 Thrifts & Mortgage Finance 0.83% Sovereign Capital Trust V, 7.75% BB+ 239 4,471,875 Wireless Telecommunication Services 2.37% United States Cellular Corp., 7.50% BBB- 582,460 12,732,576 Page 5 John Hancock Preferred Income Fund Securities owned by the Fund on April 30, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 4.79% (Cost $25,700,000) Government U.S. Agency 4.79% Federal Home Loan Bank Discount Note 1.75% (Y) 05-01-08 AAA $25,700 25,700,000 Total investments (Cost $884,488,875)  152.14% Other assets and liabilities, net 0.04% Fund preferred shares, at liquidation value (52.18%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 6 John Hancock Preferred Income Fund Notes to Schedule of Investments April 30, 2008 (unaudited) ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,093,437 or 2.44% of the net assets applicable to common shareholders as of April 30, 2008. (Y) Represents current yield as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes was $884,511,982. Gross unrealized appreciation and depreciation of investments aggregated $11,137,927 and $78,973,900, respectively, resulting in net unrealized depreciation of $67,835,973. Country concentration 1 United States 86.33% Netherlands 4.94% Canada 3.93% United Kingdom 3.41% Others (individually less than 1%) 1.39% Totals 100.00% 1 As a percentage of the Fund's total investments on April 30, 2008. Notes to Schedule of Investments - Page 7 John Hancock Preferred Income Fund Financial futures contracts April 30, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration depreciation U.S. 10-year Treasury Note 1050 Short Jun 2008 $1,606,962 Financial futures contracts - Page 8 John Hancock Preferred Income Fund Interest rate swap contracts April 30, 2008 (unaudited) Rate type Unrealized Notional Payments made Payments received Termination appreciation amount by Fund by Fund date Counterparty (depreciation) $70,000,000 2.56% (a) 3-month LIBOR Jun 2008 Morgan Stanley $38,427 70,000,000 4.37% (a) 3-month LIBOR Nov 2008 Bank of America (1,865,184) 70,000,000 3.79% (a) 3-month LIBOR Jun 2011 Morgan Stanley (868,897) Total (a) Fixed rate Interest rate swap contracts - Page 9 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non- U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 10 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 19, 2008
